Election/Restrictions
Claims 1-2 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 4-7 and 10-11, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on June 10, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Mr. Lucas Stelling on January 26, 2022.

The application has been amended as follows: 
	Amend claim 4 as follows:
4. (Amended) A making the Aureobasidium pullulans recombinant strain according to claim 1, comprising the following steps:
obtaining an Aureobasidium pullulans P30 strain as the parent strain
sequentially connecting and integrating an upstream homologous arm FA of the PUL gene of the Aureobasidium pullulans P30, a hygromycin resistance gene (hyg) fragment, a PGK promoter, the ACL gene of the Aureobasidium pullulans P30 strain, a GAP terminator and a downstream homologous arm FB of the PUL gene of the Aureobasidium pullulans P30 strain into a PUL gene integration site of the Aureobasidium pullulans P30 strain; and 
performing Aureobasidium pullulans recombinant strain of claim 1, wherein the nucleotide sequence of the PGK promoter is SEQ ID NO: 5, and the nucleotide sequence of the GAP terminator is SEQ ID NO: 6.

Amend claim 5 as follows:
5. (Amended) The making the Aureobasidium pullulans recombinant strain according to claim 4, specifically comprising the following steps:
Aureobasidium pullulans P30 strain as a template to obtain PCR amplification products of the upstream homologous arm FA and the downstream homologous arm FB of the PUL gene, the PGK promoter, the GAP terminator and the ACL gene;
carrying out a second PCR amplification on a plasmid carrying a hyg resistance gene to obtain a PCR amplification product of the hyg resistance gene fragment; and
performing an electrotransformation to sequentially connect and integrate the PCR amplification products of the upstream homologous arm FA of the PUL gene, the hyg resistance gene fragment, the PGK promoter, the ACL gene, the GAP terminator and the downstream homologous arm FB of the PUL gene into the PUL gene integration site of the Aureobasidium pullulans P30 strain, and 
performing the homologous recombination to obtain the Aureobasidium pullulans recombinant strain of claim 1 overexpressing the ACL gene with the PGK promoter.

	Amend claim 6 as follows:
6. (Amended) A method to produce a heavy oil, comprising culturing the Aureobasidium pullulans recombinant strain according to claim 1 under fermentation conditions, wherein the fermentation results in

	Amend claim 7 as follows:
7. (Amended) The method according to claim 6, comprising the following steps:
of the Aureobasidium pullulans recombinant strain according to claim 1 into a seed culture medium, and performing shake culture at 28-30℃ and 200-240 r/min for 20-24 h to obtain a seed solution;
inoculating the seed℃ and 200-240 r/min for 5-7 days;
wherein the seed culture medium comprises 20 g/L of xylose, 1.0 g/L of yeast extract powder, 4.0 g/L of K2HPO4, 0.8 g/L of (NH4)2SO4, 0.2 g/L of MgSO4, 4.0 g/L of NaCl and water as balance, with a pH of 5.5-6.5, and the seed culture medium is subjected to sterilization at 121℃ for 20 min; and
the fermentation culture medium comprises 50 g/L of xylose, 1.4-2.0 g/L of yeast extract powder, 0.8 g/L of KNO3, 2.0 g/L of NaCl, 5.0 g/L of K2HPO4, 0.3 g/L of MgSO4 and water as balance, with a pH of 4.5-5.5, and the fermentation culture medium is subjected to sterilization at 121℃ for 20 min.

Cancel claims 10 and 11.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: During a conversation with Mr. Lucas Stelling, the examiner found that page 6 of the specification properly described the deposit for the claimed P30 strain. Therefore, the 35 U.S.C. 112(a) rejection is overcome. The art does not teach a recombinant strain of Aureobasidium pullulans comprising an ACL gene inserted into the PUL gene of Aureobasidium pullulans P30 strain.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 1-2 and 4-7 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO GALISTEO GONZALEZ whose telephone number is (571)270-1010. The examiner can normally be reached M-F 7:00am-4:30pm PST, out every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTONIO GALISTEO GONZALEZ/           Primary Examiner, Art Unit 1636